13-3854
    Douglas v. Bughrara


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT


                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                   At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
    the 22nd day of January, two thousand fifteen.

    PRESENT:
                ROBERT A. KATZMANN,
                            Chief Judge,
                AMALYA L. KEARSE,
                REENA RAGGI,
                            Circuit Judges.
    ______________________________________________

    HOUSTON DOUGLAS, a/k/a DOUGLAS
    HOUSTON,

                                       Plaintiff-Appellant,

                     v.                                                             No. 13-3854

    BUGHRARA, ALBANY MEDICAL CENTER,
    BYRD, ALBANY MEDICAL CENTER, I.V.
    SPECIALIST DOE, ALBANY MEDICAL
    CENTER, individually and officially,

                            Defendants-Appellees.*
    ______________________________________________

    FOR PLAINTIFF-APPELLANT:                             Houston Douglas, pro se, Sonyea, New York.


    * The Clerk of Court is directed to amend the docket to conform with the caption on this order.
FOR DEFENDANTS-APPELLEES:                      Robert A. Rausch, Maynard, O’Connor, Smith &
                                               Catalinotto, LLP, Albany, New York.


       Appeal from a judgment of the United States District Court for the Northern District of

New York (Kahn, J.; Peebles, M.J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Houston Douglas, proceeding pro se, appeals the district court’s judgment in

which it granted summary judgment in favor of the defendants with respect to Douglas’s 42 U.S.C.

§ 1983 and state-law medical-malpractice claims, as well as certain discovery rulings. We assume

the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues

on appeal.

       Douglas first challenges the magistrate judge’s ruling that the defendants needed to

provide only 300 pages of his 2,600-page medical record for free. A litigant, including a pro se

litigant, who does not object to a magistrate judge’s non-dispositive discovery rulings waives any

appellate review of those rulings. See Caidor v. Onondaga Cnty., 517 F.3d 601, 604 (2d Cir.

2008). Because Douglas did not object to the discovery rulings that he now contests, he has waived

appellate review. In any event, he has failed to make any showing that he was prejudiced by these

rulings or that the unproduced pages are relevant to the present issues.

       Douglas also challenges the district court’s grant of summary judgment in the defendants’

favor. This Court reviews orders granting summary judgment de novo and focuses on whether the

district court properly concluded that there was no genuine issue as to any material fact and that the

moving party was entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); see also Cariou v.


                                                  2
Prince, 714 F.3d 694, 704 (2d Cir. 2013). In so doing, this Court construes the evidence in the light

most favorable to the non-moving parties and draws all reasonable inferences in their favor.

Sotomayor v. City of N.Y., 713 F.3d 163, 164 (2d Cir. 2013). Summary judgment is appropriate

“[w]here the record taken as a whole could not lead a rational trier of fact to find for the

non-moving party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       Here, an independent review of the record and relevant case law reveals that the district

court properly granted summary judgment in favor of the defendants. First, regardless of whether

Douglas’s injuries were objectively sufficiently serious to give rise to a constitutional claim of

deliberate indifference to medical needs, the record is devoid of evidence that would allow a

factfinder to conclude that the defendants acted with the requisite mental state to support such a

claim. See Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006) (“Deliberate indifference is a

mental state equivalent to subjective recklessness . . . . This mental state requires that the charged

official act or fail to act while actually aware of a substantial risk that serious inmate harm will

result. . . . [R]ecklessness entails more than mere negligence; the risk of harm must be substantial

and the official’s actions more than merely negligent.” (citations omitted)).

       Additionally, the district court did not err in ruling that New York’s continuing-treatment

doctrine did not toll the statute of limitations on Douglas’s medical malpractice claim. Although

that ruling was based on a finding that Douglas’s 2010 treatment was not for the same medical

condition as in 2008, and the record reflects that the 2010 treatment was, in part, for pain related to

his 2008 burns, the continuing-treatment doctrine is nevertheless inapplicable for another reason:

The 2010 treatment was not administered by the same medical professionals who administered the




                                                  3
2008 treatment. See McDermott v. Torre, 56 N.Y.2d 399, 407–08 (1982). The district court

correctly concluded that Douglas’s medical malpractice claim was time-barred.

       We have considered the remainder of Douglas’s arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court.


                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk




                                              4